Citation Nr: 9934895	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  92-15 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to an increased evaluation for a service-
connected mixed bipolar disorder, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from September 1970 to April 
1972, from September 1977 to September 1981 and from June 
1982 to April 1985.  This matter came before the Board of 
Veterans' Appeals (hereinafter "the Board") on appeal from a 
May 1991 rating decision of the Montgomery, Alabama Regional 
Office (hereinafter "the RO") which declined to reopen the 
veteran's claims for entitlement to service connection for a 
back disorder and for a left knee disorder for lack of new 
and material evidence.  A 30 percent disability evaluation 
was continued for the veteran's service-connected mixed 
bipolar disorder and noncompensable disability evaluations 
were continued for the veteran's service-connected bilateral 
hearing loss and incomplete flexion of the left index finger.  
In July 1994, the Board remanded this appeal to the RO to 
afford the veteran Department of Veterans Affairs 
(hereinafter "VA") orthopedic, psychiatric and audiological 
examinations and to adjudicate the veteran's new claim for 
acquired back pathology.  In April 1995, the Board again 
remanded this appeal to the RO to afford the veteran the 
opportunity to clarify in writing whether he was withdrawing 
his appeals as to the adverse determinations.  

In a February 1997 decision, the Board determined that the 
veteran had not submitted new and material evidence 
sufficient to reopen his claim for service connection for a 
left knee disorder.  The Board also determined that the 
veteran had submitted new and material evidence sufficient to 
reopen his claim for service connection for a back disorder.  
The Board denied the veteran's claims for compensable 
evaluations for his service-connected bilateral hearing loss 
and incomplete flexion of the left index finger.  The 
remaining issues on appeal were remanded to the RO, for a 
third time, to review the veteran's claim for entitlement to 
an increased evaluation for his service-connected psychiatric 
disorder pursuant to the revised rating criteria for mental 
disorders and to adjudicate the veteran's claim for service 
connection for a back disorder in light of the reopening of 
his claim and with consideration of 38 C.F.R. § 3.655(b).  In 
February 1999, the Board remanded this appeal, an additional 
time, to afford the veteran VA orthopedic and psychiatric 
examinations.  The veteran has been represented throughout 
this appeal by the Alabama Department of Veterans Affairs.  


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claim for service connection for 
a low back disorder has been obtained by the RO.  

2.  The veteran's current low back disorder has not been 
shown to be related to any finding or event in active 
service.  

3.  The veteran failed to report for a VA examination 
scheduled in conjunction with his claim for an increased 
disability rating for a service-connected mixed bipolar 
disorder and has made no showing of good cause.


CONCLUSIONS OF LAW

1. A low back disorder was not incurred in active military 
service and may not be presumed to have been incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (1999).

2.  The veteran's failure to report for VA examination 
requires that his claim for an increased disability rating 
for a service-connected mixed bipolar disorder be denied.  
38 U.S.C.A. § 501(a) (West 1991); 38 C.F.R. § 3.655(a), (b) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low back disorder

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  

Upon a review of the records, it is the opinion of the Board 
that all evidence necessary for adjudication of the veteran's 
claim has been obtained, and that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.  Cf. Curry v. Brown, 7 Vet. App. 59, 67 (1994) 
(where the service medical records are missing, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened).  The 
veteran's treatment records have been associated with the 
file.  He was scheduled for VA examination in July 1999, but 
failed to report, as discussed in more detail below.  VA's 
duty to assist the veteran in the proper development of his 
claim is "not always a one-way street" and that the veteran 
must be prepared to cooperate with the VA's efforts to obtain 
all relevant evidence.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) and Olson v. Principi, 3 Vet. App. 480, 483 
(1993).  The Board is satisfied, therefore, that the total 
clinical and other documentary evidence available is 
sufficient for appellate determination of the issues 
presently on appeal.  When a claimant fails to report for 
examination scheduled in conjunction with an original claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655(b) (1999).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and 
(3) a relationship or connection between the current 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Medical evidence is required to establish the 
existence of a current disability and the connection between 
it and an injury or disease incurred in service; however, 
credible lay evidence may be cognizable to show the 
occurrence of an event in service or it may be competent 
evidence for describing symptoms or manifestations of a 
disease.  Compare Espiritu v. Derwinski, 1 Vet. App. 492, 494 
(1992), with Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for arthritis and 
psychoses may be established based on a legal "presumption" 
by showing that either disease manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 19997); 38 C.F.R. §§ 3.307, 3.309 (1999).

The veteran had active service from September 1970 to April 
1972, from September 1977 to September 1981 and from June 
1982 to April 1985.  His service medical records for his 
first two periods of service are apparently unavailable.  

The available service medical records indicate that the 
veteran was seen in May 1983 with a two and one-half month 
history of low back pain.  X-rays revealed a transitional 
lumbosacral function, 6 lumbar.  There was asymmetry of the 
facet joints in the lower lumbar segments and increased 
density of the facet process.  The examiner indicated an 
impression of possible discogenic versus facet joint as the 
source of the pain.  

A January 2, 1985, entry noted that the veteran complained of 
low back pain, with the right side greater than left, and 
right thigh pain for three or four days.  The examiner 
indicated, as to an assessment, signs and symptoms discogenic 
in nature.  A January 7, 1985, (apparently misdated 1984) 
entry noted that the veteran complained of low back pain.  
The assessment was that he was improving.  On January 14, 
1985, the examiner's assessment was worse, signs/symptoms 
discogenic.  A January 18, 1985, entry indicated complaints 
of low back pain for nine days.  The examiner's assessment 
was rule out a herniated nucleus pulposus.  Pursuant to the 
April 1985 separation examination, the veteran checked that 
he had recurrent back pain.  It was also reported that he had 
a herniated nucleus pulposus.  On separation examination in 
April 1985, examination of the spine was apparently normal.  

The veteran underwent a VA general medical examination in 
July 1985.  He gave a history of a slipped disk in January 
1985 during service.  He stated that he still had some back 
pain after sitting.  X-ray of the lumbosacral spine showed a 
"transitional vertebra.  No abnormality is identified."  
The examiner stated that there were "no signs of abnormality 
of the lumbosacral spine found on the physical examination.  
X-ray reports transitional vertebra."  

An April 1986 VA hospital history noted the veteran's history 
of a slipped lumbar disk in 1985.  

Service medical records for temporary disability retirement 
list (TDRL) purposes included a November 1986 examination.  
There were notations at that time, that the veteran's spine 
was normal.  

Private treatment records dated from May 1989 to February 
1990 indicated that the veteran was treated for several 
disorders.  A May 1989 entry noted that the veteran 
complained of back pain as did October 1989 and February 1990 
entries.  

VA treatment records dated from January 1990 to June 1991 
referred to continued treatment.  An August 1990 entry noted 
that the veteran was seen for a recent back problems.  The 
veteran reported pain from lifting weights and riding for 
long periods.  An April 1991 VA hospital discharge summary 
noted that the veteran reported a history of an injury to his 
back six or seven years earlier with exacerbations of low 
back pain since that time.  It was noted that a lumbar spine 
X-ray revealed that there were six lumbar type vertebrae with 
a transitional vertebrae which was designated as S1.  It was 
reported that the right S1 transverse process did not 
articulate with the sacrum whereas the left S1 transverse 
process did articulate with the sacrum.  There was mild 
spondylosis at L4-L5 and no acute bone or joint abnormality.  
The diagnoses included chronic low back pain and lumbar 
spondylosis, mild. 

The Board remanded the case, inter alia, for examination of 
the veteran in July 1994.  The veteran was not able to appear 
for examination because he was out of town.  He was supposed 
to provide dates when he would be available.  The case was 
again remanded in April 1995.

An April 1996 VA psychiatric examination report indicated 
that the veteran gave a history of a herniated disc incurred 
during active service.  The examiner diagnoses  included 
chronic pain syndrome secondary to a herniated disk and torn 
meniscus in the left knee.

The veteran did not report for VA spine examination scheduled 
in April 1996.  The Board again remanded the case in February 
1997 for readjudication and consideration of 38 C.F.R. 
§ 3.655.  The veteran again failed to report for VA spine 
examination in July 1998, although it appears that he may not 
have been provided proper notice of the examination.  The 
case was remanded for a third time in February 1999 to 
schedule the veteran for VA spine examination, provide him 
proper notice of the scheduled examination, and notify him of 
the consequences for failure to report for examination, i.e., 
38 C.F.R. § 3.655.  An opinion concerning the date of onset 
of any current low back disorder was to be provided on 
examination.  The veteran was scheduled for VA examination in 
July 1999, but canceled the appointment. 

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is without sufficient 
objective evidence supportive of a finding that the veteran's 
claimed back disorder became manifest or otherwise originated 
during his periods of service or that arthritis was 
manifested within one year of service separation.  

The Board does not dispute that the veteran experienced low 
back symptomatology during active service.  This is shown by 
the veteran's statements, as well as by the service medical 
records.  However, the veteran's statements, while competent 
to show the veteran's recollection of symptoms he 
experienced, are not cognizable to establish the onset of a 
chronic disability during service.  Lay evidence alone will 
not support a finding on medical questions requiring special 
expertise or special knowledge, such as diagnosis or 
causation of a disease.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Inservice findings included possible discogenic versus facet 
joint as the source of the veteran's pain (May 1983); an 
assessment that the veteran's signs and symptoms were 
discogenic in nature (January 1985); and another January 1985 
entry related an assessment of the need to rule out a 
herniated nucleus pulposus.  X-rays in 1983 revealed a 
transitional lumbosacral function, 6 lumbar, and asymmetry of 
the facet joints in the lower lumbar segments and increased 
density of the facet process.  Pursuant to the April 1985 
separation examination report, the veteran checked that he 
had recurrent back pain.  It was also reported that he had a 
herniated nucleus pulposus.  However, on examination his 
spine was apparently normal.  Therefore, the credible and 
competent evidence of record does not adequately permit the 
diagnosing of a chronic low back disability during active 
service.  A VA opinion was requested to resolve this matter; 
however, as noted above, the veteran failed to report for VA 
examination in 1999.  The significance of the inservice 
complaints, assessments and x-ray findings cannot be 
determined based on the evidence of record.

On a July 1985 VA general medical examination report, 
approximately three months after the veteran's separation 
from service, the examiner indicated that there were no signs 
of abnormality of the lumbosacral spine found on the physical 
examination.  It was noted that an X-ray showed only a 
transitional vertebra.  An April 1986 VA hospital history 
noted only the veteran's history of a slipped lumbar disc in 
1985, ands a November 1986 examination report, for TDRL 
purposes, indicated that the veteran's spine was normal.  
Subsequent private and VA treatment records indicated that 
the veteran was treated for complaints of back pain.  An 
April 1991 VA hospital discharge summary noted that the 
veteran reported a history of an injury to his back six or 
seven years earlier with exacerbations of low back pain since 
that time.  The diagnoses included chronic low back pain and 
lumbar spondylosis, mild.  Also, an April 1996 VA psychiatric 
examination report related diagnoses including a herniated 
disk. 

The United States Court of Appeals for Veterans Claims 
(formerly the U.S. Court of Veterans Appeals) (Court) has 
held that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit v. Brown, 5 Vet. 
App. 91 (1993) requirement.  The Board also observes that 
although an examiner can render a current diagnosis based on 
his examination of the veteran, without a thorough review of 
the record, his opinion regarding etiology can be no better 
than the facts alleged by the veteran.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  References to a slipped disk 
during service and an injury six or seven years earlier, 
noted above, were apparently based on a history solely 
provided by the veteran and not on a review of the record.  
No examiner actually rendered an opinion as to the date of 
onset or etiology of any current low back disorder.  Although 
there are references to a discogenic symptoms and to a 
herniated nucleus pulposus during the veteran's period of 
service, the April 1985 separation examination and July 1985 
VA general medical examination report subsequent to service, 
as noted above, found no signs of abnormality of the 
lumbosacral spine.  An X-ray showed only a transitional 
vertebrae.  The April 1996 VA psychiatric examination report, 
approximately eleven years after the veterans' separation 
from service, did indicate diagnoses which included a 
herniated disk.  The Board notes that such diagnosis was 
apparently based on the history provided by the veteran.  The 
veteran's back was not examined, and X-rays were not taken at 
that time.  

The veteran has alleged in statements and testimony on appeal 
that his present back disorder originated during his period 
of service.  However, the veteran is not competent, as a lay 
person, to assert that a relationship exists between his 
period of service and such disorder or to otherwise assert 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The credible and competent evidence of record does 
not adequately permit the diagnosing of a chronic disability 
during his period of service, or for that matter, the 
presence of arthritis within one year of active service 
separation, or otherwise relate the existence of any current 
low back disability to the veteran's period of service.  
Gregory v. Brown, 8 Vet. App. 563 (1996).  Additionally, the 
medical evidence of record simply fails to relate an opinion 
to the effect that there exists an etiological relationship 
or nexus between any back injury or complaints in service and 
the later diagnosed back disorder.  

In the absence of sufficiently probative evidence of a 
chronic low back disorder having origins during the veteran's 
period of service, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
the veteran's current low back disability.  Consequently, 
there is no need to consider the doctrine of "reasonable 
doubt" in this case and the veteran's claim must be denied.  
38 C.F.R. § 3.102 (1999).


II.  Service-connected mixed bipolar disorder

An August 1996 rating decision, inter alia, granted service 
connection for a mixed bipolar disorder, with assignment of a 
30 percent disability rating.  In January 1991, the veteran 
filed a claim for an increased rating, which was denied in 
May 1991 rating decision.  A July 1994 Board decision 
remanded this claim to provide the veteran VA examination, 
including a Global Assessment of Functioning (GAF).  The 
veteran was not able to appear for examination because he was 
out of town.  He was supposed to provide dates when he would 
be available.  The case was again remanded in April 1995.  
The veteran was examined by VA in April 1996; however, a GAF 
score was not assigned.  The claim was again remanded by the 
Board in February 1997 for readjudication in light of the 
promulgation of new regulations pertaining to the evaluation 
of mental disorders.  The veteran was scheduled for VA mental 
disorders examination in July 1998, but failed to report.  It 
appears that he may not have been provided proper notice of 
the examination.

In February 1999, the Board once again remanded this claim to 
schedule the veteran for VA mental disorders examination, 
provide him proper notice of the scheduled examination, and 
notify him of the consequences for failure to report for 
examination, i.e., 38 C.F.R. § 3.655(b).  The RO wrote to the 
veteran at his most recent address of record in May 1999 and 
notified him that he would be scheduled for VA examination to 
evaluate his claimed condition.  He was further provided with 
a copy of 38 C.F.R. § 3.655.  

The veteran was scheduled for VA mental disorders examination 
in July 1999; however, he canceled the examination. 

Where the evidence of record does not reflect the current 
state of a claimant's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In this case, the RO scheduled the veteran for VA 
examinations, as detailed above, and he failed to report for 
each examination.  While VA has a duty to assist the veteran 
in the development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (aff'd on reconsideration, 1 Vet. App. 406 (1991)).  
In this case, the Board finds that based on the failed 
attempt to provide the veteran a necessary VA examination, VA 
has done everything reasonably possible to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).  Further development in 
this case and further expending of VA's resources is not 
warranted.

Where entitlement to a benefit cannot be established without 
a current VA examination and a claimant, without good cause, 
fails to report for such examination, action will be taken 
depending on the type of claim pending.  38 U.S.C.A. § 501(a) 
(West 1991); 38 C.F.R. § 3.655(a) (1999).  When a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for an increase, the claim shall be denied.  
38 C.F.R. § 3.655(b) (1999).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant or death of an immediate family member.  38 C.F.R. § 
3.655(a) (1999). 

The veteran's pending claim is a claim for an increased 
rating for his service-connected mixed bipolar disorder.   
Here, VA examination was necessary to obtain a GAF score and 
in light of the new mental disorders rating criteria, 
effective November 11, 1996.  A thorough, current VA 
examination is necessary in order to evaluate the severity of 
this disability and obtain the information necessary to rate 
this disability.  The veteran has clearly failed to cooperate 
with the RO's attempt to afford him the necessary VA 
examination.  The veteran's cooperation in reporting for 
examination is crucial to the fair and thorough adjudication 
of his claim.  The veteran has not presented any evidence of 
good cause for failing to report for the VA examinations 
scheduled in 1999.

The Board's Remand, as well as the RO's May 1999 letter, 
provided the veteran notification of the provisions of 
38 C.F.R. § 3.655 and the consequences of failure to report 
for examination.  VA fulfilled its duty by scheduling the 
veteran for VA examination and notifying him of same and of 
the consequences of failure to report for examination.  In 
the particular circumstances of this case, it would be 
pointless to remand the veteran's claim a fourth time.

Accordingly, the Board concludes that based on the veteran's 
failure to report for the examination scheduled in 
conjunction with his claim for an increase, his claim must be 
denied.  38 C.F.R. § 3.655 (1999).  In this case, the facts 
are not in dispute, and application of the law to the facts 
is dispositive.  Where there is no entitlement under the law 
to the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Service connection for a low back disorder is denied.  

Entitlement to an increased evaluation for a mixed bipolar 
disorder is denied.  


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 

